Per Curiam.
There must be peculiar circumstances(a) tc warrant the application. The intercourse between this and New Orleans is constant. It is impossible to judge whether the testimony asked for will be material, before declaration, or knowing the point in contest.
Motion denied.(b)

 Brain v. Rodelicks and Shivers, vol. 1, p. 73, S. P.


 A commission will be granted to examine a soldier in the service o' the United States who is expected to be ordered away, if such a fact be shown by affidavit. Cardall v. Wilcox, 9 Johns. Rep. 266.